Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joel L. Stevens on 03/29/2021.

The application has been amended as follows: 

1-16. (Previously presented)

Claims 17 and 18. (Cancelled)

19-20. (Previously presented)

21. (Currently amended) The apparatus according to claim 19, wherein the at least one processor is further configured to:
perform the CSI-RS based BFD, wherein performing the CSI-RS based BFD comprises: 

determining that a beam failure has occurred when the downlink radio quality over the time period becomes worse than a threshold.

22. (Currently amended) The apparatus according to claim 21, wherein the at least one processor is further configured to:
encode, for transmission to a Next Generation Node-B (gNB), control signaling that indicates that the beam failure has occurred.


Allowable Subject Matter
Claims 1-16, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, ZHANG et al. (US 20190173740) teaches “receive configuration information to configure the UE with a plurality of channel state information reference signal (CSI-RS) resource sets, each CSI-RS resource set including a plurality of CSI-RS resources, wherein one of the CSI-RS resource sets is allocated for CSI based beam failure detection (BFD) (Par. 40 “…Whether BFR is based on a per-BWP/CC or is UE-specific impacts on how the CORESET search space set is configured for the UE.” Par. 51, “…the BFD periodicity is determined based upon the longest BFD RS periodicity from all BFD RSs across all BWPs/CCs…”); determine, based on a sub-carrier spacing (SCS) of a bandwidth part (BWP), BFD periodicity is set equal to or greater than the longest BFD RS periodicity (par. 39, 40, 42, 45; Par. 51 “…the BFD periodicity is set equal to or greater than the longest BFD RS periodicity. In some embodiments, the BFD periodicity is determined based upon the longest BFD RS periodicity from all BFD RSs across all BWPs/CCs. In other embodiments, the BFD periodicity is determined based upon the longest BFD RS periodicity from a subset of all BFD RSs. In still other embodiments, the BFD periodicity is determined on a per-BWP/CC basis. It will be appreciated that in the latter two approaches multiple BFD periodicities for monitoring for BFD may be employed, either for each subset of the BWPs/CCs, or with a separate periodicity for each BWP/CC, where each BWP/CC is individually subject to BFD”);
perform the CSI-RS based BFD, wherein performing the CSI-RS based BFD comprises: 
determining a downlink radio link quality over a time period based on reception of CSI-RSs in the CSI-RS resource set allocated for the CSI based BFD during the evaluation period (par. 42, “…Beam failure is detected, in embodiments, with at least one repeating BFD RS, illustrated on the PHY layer in FIG. 1 as first BFD RS 108 and second BFD RS 110. Second BFD RS 110, as may be seen, falls within BFD period 102. If the quality of either first BFD RS 108, second BFD RS 110, or both, falls below a predetermined threshold, a beam failure may be declared. Whether either or both RS need fall below the predetermined threshold may vary depending on a particular implementation of BFD…”); and 
determining that a beam failure has occurred if the downlink radio quality over the time period becomes worse than a threshold (par. 42, “…Beam failure is detected, in embodiments, with at least one repeating BFD RS, illustrated on the PHY layer in FIG. 1 as first BFD RS 108 and second BFD RS 110. Second BFD RS 110, as may be seen, falls within BFD period 102. If the quality of either first BFD RS 108, second BFD RS 110, or both, falls below a predetermined threshold, a beam failure may be declared. Whether either or both RS need fall below the predetermined threshold may vary depending on a particular implementation of BFD…”); and 
encode, for transmission to a Next Generation Node-B (gNB), control signaling that indicates that the beam failure has occurred (par. 55, “…If the BFD is BWP/CC specific, and when the beam failure happens in a subset of BWPs/CCs, the UE may trigger a PRACH based beam failure recovery, or use the PUCCH based beam reporting in the BWP/CC without beam failure to carry the beam failure recovery request).
KWON et al. (US 20190268790) teaches receive configuration information to configure the UE with a plurality of channel state information reference signal (CSI-RS) resource sets, each CSI-RS resource set including a plurality of CSI-RS resources, wherein one of the CSI-RS resource sets is allocated for CSI based beam failure detection (BFD) (par. 85, “…For the BFD RS set q_o, the UE accesses the signal quality only according to periodic channel state information RS (CSI-RS) resource configurations, or synchronization signal (SS) or physical broadcast channel (PBCH) blocks that have a QCL relationship with a demodulation RS (DMRS) of physical downlink control channels (PDCCH) receptions monitored by the UE. Therefore, if the BFD RS with the shortest period in BFD RS set q_o does not have a QCL relationship with the DMRSs of PDCCH receptions monitored by the UE, there is a non-zero probability that there will be one or more measurement periods where the UE will not be assessing any BFD RSs. Although the discussion focuses on determining the duration of the measurement period based on BFD RSs that have a QCL relationship with DMRS of PDCCH receptions monitored by the UE, the example embodiments presented herein are operable with BFD RSs that have a QCL relationship with any DMRS of control channels or data channels monitored by the UE…”); the measurement period duration is determined in accordance with a maximum between the shortest periodicity of any BFD RS in the one or more BFD RSs and a specified value (par. 24, 85); perform the CSI-RS based BFD, wherein the processing circuitry is configured to:
determine a downlink radio link quality over a time period based on reception of CSI-RSs in the CSI-RS resource set allocated for the CSI based BFD during the evaluation period (par. 86, 151, “…If the UE is not assessing any BFD RSs within a particular measurement period, then there will be no BFD RS with signal quality that is below the threshold…”); and 
determine that a beam failure has occurred if the downlink radio quality over the time period becomes worse than a threshold (par. 86, 151, “…If the UE is not assessing any BFD RSs within a particular measurement period, then there will be no BFD RS with signal quality that is below the threshold…”); and 
encode, for transmission to a Next Generation Node-B (gNB), control signaling that indicates that the beam failure has occurred (par. 152, “…The UE performs a check to determine if the beam failure instance counter exceeds a beam failure threshold (block 1413). If the beam failure instance counter exceeds the beam failure threshold, the UE sends a message with information regarding a beam failure (block 1415).”
However, the prior art does not teach “determine, based on a sub-carrier spacing (SCS) of a bandwidth part (BWP), a frequency density of the CSI-RS resources in the BWP in terms of a number of resource elements (REs) per resource block (RB); 
determine, based on the frequency density of the CSI-RS resources, an evaluation period for the CSI-RS based BFD, wherein the evaluation period is longer for higher frequency densities and the evaluation period is shorter for lower frequency densities;” in the claim as a whole. 

Regarding claim 16, ZHANG et al. (US 20190296877) teaches a non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a Next Generation Node-B (gNB), the operations to configure the processing circuitry to: 
determine a frequency density of phase tracking reference signals (PT-RSs) to be transmitted in a bandwidth part (BWP) (par. 32, 34, 35, a time density and a frequency density of PT-RS in each bandwidth part can be independently determined by the allocated bandwidth (BW) and SCS in the bandwidth part, as well as the MCS used in the bandwidth part, if a UE is scheduled with multiple bandwidth parts), 
wherein the frequency density of the PTS-RSs is adapted based on a configurable sub-carrier spacing (SCS) for the BWP (par. 32, 34, 35, a time density and a frequency density of PT-RS in each bandwidth part can be independently determined by the allocated bandwidth (BW) and SCS in the bandwidth part, as well as the MCS used in the bandwidth part, if a UE is scheduled with multiple bandwidth parts), wherein determining the frequency density of the CSI-RSs to be transmitted in the BWP comprises: 
if the BWP is in a sub-6 GHz frequency band (par. 28, a system operating in a high frequency band, e.g. >6 GHz), determining the frequency density of the PT-RSs based on a non-decreasing first mapping between the frequency density of the PT-RSs and the SCS of the BWP (par. 33, the PT-RS pattern can be independently determined by each bandwidth when k1!=k2) and configuring the SCS of the BWP as one of: 15, 30, and 60 kHz (par. 33, the range of 15 kilohertz (kHz), 30 kHz, 60 kHz, or 120 kHz), wherein for the first mapping: 
if the BWP is in a mmWave frequency band (par. 28, a system operating in a high frequency band, e.g. >6 GHz), determining the frequency density of the PT-RSs based on a non-decreasing second mapping between the frequency density of the PT-RSs and the SCS of the BWP (par. 33, the PT-RS pattern can be independently determined by each bandwidth when k1!=k2) and configuring the SCS of the BWP (par. 33, the range of 15 kilohertz (kHz), 30 kHz, 60 kHz, or 120 kHz), wherein for the second mapping: 
encode the PT-RSs for transmission in accordance with the determined frequency density of the CSI-RSs (par. 37).
LEE et al. (US 20180278310) teaches using CSI-RSs for beam failure detection (par. 106, 107, the CSI-RSs periods for the beam failure detection and the best candidate beam identification may be set to be one configuration (common period) or to different values);
KIM et al. (US 20180091267) teaches if the BWP is in an mmWave frequency band, configure the SCS of the BWP as one of: 60, 120, and 240 kHz (par. 23, 24, 60 kHz, 120 kHz, 240 kHz, and 480 kHz while maintaining a CP pattern of LTE as it is on the basis of 15 kHz with the purpose of a millimeter wave ( mmWave) band of T_s). 
However, the prior art of record fails to teach “determine the frequency density of the CSI-RSs in terms of a number of resource elements (REs) per resource block (RB), wherein for the first mapping:
a value of 15 kHz corresponds to a frequency density of one RE per RB,
a value of 30 kHz for the SCS of the BWP corresponds to a frequency density of three REs per RB, and
a value of 60 kHz for the SCS of the BWP corresponds to a frequency density of three REs per RB, wherein for the second mapping:
a value of 60 kHz for the SCS of the BWP corresponds to a frequency density of one RE per RB, 

a value of 240 kHz for the SCS of the BWP corresponds to a frequency density of three REs per RB,” in the claim as a whole.

Regarding claim 19, ZHANG et al. (US 20190173740) teaches an apparatus comprising: at least one processor configured to cause a user equipment (UE) to: 
determine a BFD periodicity based in a bandwidth part (BWP) based on (par. 39, 40, 42, 45; Par. 51 “…the BFD periodicity is set equal to or greater than the longest BFD RS periodicity. In some embodiments, the BFD periodicity is determined based upon the longest BFD RS periodicity from all BFD RSs across all BWPs/CCs. In other embodiments, the BFD periodicity is determined based upon the longest BFD RS periodicity from a subset of all BFD RSs. In still other embodiments, the BFD periodicity is determined on a per-BWP/CC basis. It will be appreciated that in the latter two approaches multiple BFD periodicities for monitoring for BFD may be employed, either for each subset of the BWPs/CCs, or with a separate periodicity for each BWP/CC, where each BWP/CC is individually subject to BFD”): whether the BWP is in a sub-6 GHz frequency band or in a frequency band, and a sub-carrier spacing (SCS) of the BWP; determine, an evaluation period for PT-RS based beam failure detection (BFD) (par. 42, “…Beam failure is detected, in embodiments, with at least one repeating BFD RS, illustrated on the PHY layer in FIG. 1 as first BFD RS 108 and second BFD RS 110. Second BFD RS 110, as may be seen, falls within BFD period 102. If the quality of either first BFD RS 108, second BFD RS 110, or both, falls below a predetermined threshold, a beam failure may be declared. Whether either or both RS need fall below the predetermined threshold may vary depending on a particular implementation of BFD…”); and 
adapt the evaluation period to enable an increase in a number of measurements of the downlink radio quality (par. 42, “…Beam failure is detected, in embodiments, with at least one repeating BFD RS, illustrated on the PHY layer in FIG. 1 as first BFD RS 108 and second BFD RS 110. Second BFD RS 110, as may be seen, falls within BFD period 102. If the quality of either first BFD RS 108, second BFD RS 110, or both, falls below a predetermined threshold, a beam failure may be declared. Whether either or both RS need fall below the predetermined threshold may vary depending on a particular implementation of BFD…”).
KWON et al. (US 20190268790) teaches receive configuration information to configure the UE with a plurality of channel state information reference signal (CSI-RS) resource sets, each CSI-RS resource set including a plurality of CSI-RS resources, wherein one of the CSI-RS resource sets is allocated for CSI based beam failure detection (BFD) (par. 85, “…For the BFD RS set q_o, the UE accesses the signal quality only according to periodic channel state information RS (CSI-RS) resource configurations, or synchronization signal (SS) or physical broadcast channel (PBCH) blocks that have a QCL relationship with a demodulation RS (DMRS) of physical downlink control channels (PDCCH) receptions monitored by the UE. Therefore, if the BFD RS with the shortest period in BFD RS set q_o does not have a QCL relationship with the DMRSs of PDCCH receptions monitored by the UE, there is a non-zero probability that there will be one or more measurement periods where the UE will not be assessing any BFD RSs. Although the discussion focuses on determining the duration of the measurement period based on BFD RSs that have a QCL relationship with DMRS of PDCCH receptions monitored by the UE, the example embodiments presented herein are operable with BFD RSs that have a QCL relationship with any DMRS of control channels or data channels monitored by the UE…”); the measurement period duration is determined in accordance with a maximum between the shortest periodicity of any BFD RS in the one or more BFD RSs and a specified value (par. 24, 85); perform the CSI-RS based BFD, wherein the processing circuitry is configured to:
determine a downlink radio link quality over a time period based on reception of CSI-RSs in the CSI-RS resource set allocated for the CSI based BFD during the evaluation period (par. 86, 151, “…If the UE is not assessing any BFD RSs within a particular measurement period, then there will be no BFD RS with signal quality that is below the threshold…”); and 
determine that a beam failure has occurred if the downlink radio quality over the time period becomes worse than a threshold (par. 86, 151, “…If the UE is not assessing any BFD RSs within a particular measurement period, then there will be no BFD RS with signal quality that is below the threshold…”); and 
encode, for transmission to a Next Generation Node-B (gNB), control signaling that indicates that the beam failure has occurred (par. 152, “…The UE performs a check to determine if the beam failure instance counter exceeds a beam failure threshold (block 1413). If the beam failure instance counter exceeds the beam failure threshold, the UE sends a message with information regarding a beam failure (block 1415).”
However, the prior art does not teach “determine a frequency density of channel state information reference signals (CSI-RSs) in a bandwidth part (BWP) based on: whether the BWP is in a sub-6 GHz frequency band or in a millimeter wave (mmWave) frequency band, and a sub-carrier spacing (SCS) of the BWP; determine, based on the frequency density of the CSI-RSs, an evaluation period for CSI-RS based beam failure detection (BFD); and adapt the evaluation period to enable an increase in a number of measurements of the downlink radio quality when a frequency density of the CSI- RSs decreases or when the SCS increases” in the claim as a whole. 

The claims 2-15, 20, 21, 22 are allowed because of the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/30/2021